Citation Nr: 1035956	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior 
claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disability, including PTSD, to include as secondary to sleep 
apnea.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

A hearing was held before the undersigned Veterans Law Judge in 
June 2010, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for an acquired 
psychiatric disability, including PTSD, and entitlement to sleep 
apnea are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2000 RO decision denied entitlement to service 
connection for PTSD; the Veteran did not appeal.  

2.  Evidence received since the November 2000 RO decision is new 
and material and the Veteran's claim is reopened.  





CONCLUSIONS OF LAW

1.  The November 2000 RO decision that denied entitlement to 
service connection for a PTSD is final.  38 U.S.C.A.  § 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R.  § 20.1103 (2009).

2.  New and material evidence has been received since the 
November 2000 RO decision and the Veteran's claim for entitlement 
to service connection for a PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R.  § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service 
connection for PTSD was denied in a November 2000 rating 
decision; the Veteran did not appeal.  In March 2008, the RO 
denied the Veteran's reopened claim.  The Veteran appealed.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was no 
evidence of a diagnosis of PTSD.  Thus, for evidence in this case 
to be considered new and material, it must show that the Veteran 
has a current diagnosis of PTSD.  

The Veteran has submitted VA treatment records which include a 
diagnosis of PTSD.  This evidence is new and material.  
Accordingly, the Veteran's claim for entitlement to service 
connection for PTSD is reopened and will be addressed in the 
remand section of this opinion.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought by reopening the 
Veteran's claim.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's 
prior claim for PTSD is reopened.  





REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability, including PTSD, and entitlement 
to service connection for sleep apnea.  

While VA treatment records show that the Veteran was diagnosed 
with PTSD in May 2007, in a June 2007 treatment note, a VA 
psychologist noted that the Veteran's description of symptoms was 
indicative of depression and anxiety rather than PTSD and 
diagnosed the Veteran with depressive disorder and anxiety v. 
PTSD.  

As there is conflicting evidence as to whether the Veteran 
suffers from PTSD or some other acquired psychiatric disorder, 
the Board finds that a remand is warranted to afford the Veteran 
a VA examination.

Importantly, the Board notes that a veteran generally is not 
competent to diagnose his mental condition; he is only competent 
to identify and explain the symptoms that he observes and 
experiences.  Consequently, a claim that identifies a single 
diagnosis (in this case PTSD) cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the veteran's description of the claim; the 
symptoms the veteran describes; and the information the veteran 
submits or VA obtains in support of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

Additionally, the Board notes that VA has recently amended its 
regulations governing service connection for PTSD by liberalizing 
the evidentiary standard for establishing the required in-service 
stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

On remand, the VA examiner should consider whether the Veteran 
meets the criteria for entitlement to service connection for PTSD 
based on these new regulations.  

Finally, at his June 2010 hearing, the issue was raised as to 
whether the Veteran suffered from depression secondary to his 
sleep apnea.  The VA examiner is asked to consider whether it is 
at least as likely as not that the Veteran suffers from 
depression secondary to his sleep apnea.  

Regarding the Veteran's claim for entitlement to service 
connection for sleep apnea, there is no evidence of a chronic 
sleep disability in the Veteran's service treatment records and 
he was not diagnosed with sleep apnea until many years after 
service.  However, the Veteran testified at his June 2010 hearing 
that he had trouble sleeping while in the navy and his shipmates 
would tell him that he snored very loudly.  A July 2004 VA 
treatment record notes that following a tonsillectomy and 
septoplasty in June 2004, the Veteran has stopped snoring and 
reports breathing better than ever.  Service treatment records do 
note enlarged tonsils and treatment on several occasions for 
tonsillitis.  The Veteran has argued that he had sleep apnea in 
service, but was simply not properly diagnosed because there were 
not facilities to do so aboard a ship.  

The Board finds that the Veteran has presented sufficient 
evidence of symptoms of sleep apnea in service to warrant 
referral for a medical examination.  The examiner is asked to 
render an opinion as to whether it is at least as likely as not 
that the Veteran's sleep apnea had onset in service or was caused 
or aggravated by the Veteran's active service.  

Finally, the most recent VA treatment record in the claims folder 
is from January 2008.  At his June 2010 hearing, the Veteran 
indicated that there are more recent treatment records.  On 
remand, the RO should associate the Veteran's current VA 
treatment records from January 2008 through the present with the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	Associate the Veteran's most recent VA 
treatment records with the claims folder.  

2.	The RO should schedule the Veteran for a 
VA examination with a VA psychologist or 
psychiatrist.  The examiner should note 
any acquired psychiatric disability the 
Veteran suffers from, including PTSD, as 
well as any functional impairment caused 
by the disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's acquired psychiatric 
disability had onset in service or was 
caused or aggravated by the Veteran's 
active service.

If the Veteran suffers from PTSD, the 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
that: 1) the Veteran experienced, 
witnessed, or was confronted by an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's 
response to that event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, 
or horror; 2) that the claimed stressor is 
adequate to support a diagnosis of PTSD; 
and 3) that the Veteran's symptoms are 
related to the claimed stressor.  

Finally, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the Veteran suffers 
from depression or some other acquired 
psychiatric disability secondary to his 
sleep apnea.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

3.	 The RO should schedule the Veteran for a 
VA examination of his sleep apnea.  The 
examiner should note any functional 
impairment caused by the disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's sleep apnea had onset 
in service or was caused or aggravated by 
the Veteran's active service.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

4.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


